Citation Nr: 0503170	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for a chronic low back disability.    


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.    



FINDING OF FACT

The veteran's back disability is not related to active 
service.  


CONCLUSION OF LAW

The veteran's back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).  It was also held in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) that VA must strictly 
comply with all relevant provisions of the VCAA.     

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the veteran's service connection claim, the RO advised the 
veteran by letter dated in June 2002 of the evidence that 
would substantiate his service connection claim, and the 
responsibility for obtaining the evidence.  The veteran was 
later provided with a copy of the original rating decision 
dated in September 2002 setting forth the general 
requirements of then-applicable law pertaining to a claim for 
service connection.  In December 2003, the veteran was 
provided with the Statement of the Case, which reiterated the 
general notification found in the rating decision.    

Because the veteran had been continually apprised for 
approximately 18 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
notification to the claimant under the VCAA of any 
information which was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained, the RO obtained the 
veteran's service medical records and obtained private 
medical records detailing the veteran's back disability that 
were provided by the veteran.  The claims file indicates that 
the RO reviewed all relevant information obtained.  38 
U.S.C.A.§ 5103A (a),(b) and (c).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)(strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claim for Service Connection

I.	Background

The veteran claims that he injured his lower back while 
serving in Vietnam.  Specifically, he maintains that while 
unloading frozen foods from a truck, he tripped, fell, and 
twisted his lower back, and thereby experienced his first 
back problem.  The veteran claims that soon afterward, he was 
treated with medication at a nearby field hospital.  

Service medical records show that upon his entry into active 
service in October 1965, the veteran reported having a normal 
back condition.  In his induction physical examination report 
no problems related to the back were noted.  In his 
separation physical examination report in October 1967, no 
problems related to the back were noted.  A review of the 
veteran's service medical records reveals no findings, 
diagnoses, or evidence of an in-service back injury.  

The veteran has submitted substantial information evidencing 
that he currently has a lower back disability.  Civilian 
medical records from July 1974 to August 2002 show that the 
veteran fell and injured his lower back and right leg in July 
1974 pursuant to his civilian employment with an Ohio 
company.  The evidence shows that in 1975 the veteran 
underwent a Gill procedure and transverse process fusion of 
L5 to the sacrum, which proved unsuccessful.  A Social 
Security Administration decision in February 2002 found that 
the veteran has a severe combination of impairments 
consisting of a history of spondylolisthesis status post L4-
L5 fusion in 1975, degenerative disc disease of the lumbar 
spine with instability at L4-L5 and chronic low back pain.  

II.	Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

III. 	Analysis

The evidence provided by the appellant and obtained by VA 
clearly shows that the veteran has a present back disability.  
The veteran has not provided, nor has VA been able to obtain, 
evidence showing that this disability is service connected, 
however.  The evidence of record indicates that the veteran 
did not have a back disorder while in service, upon discharge 
from service, or soon after service.  

Service medical records show no treatment for back problems 
during the veteran's entire two-year enlistment.  And his 
separation physical examination report shows that his back 
was reported as normal upon discharge.  Nor is there evidence 
anywhere in the veteran's service medical records of the trip 
and fall the veteran claimed he had in Vietnam which he 
claimed caused the back disability he now has.  

By contrast, evidence submitted by the veteran shows that his 
disability is not service connected.  Private medical records 
he submitted show that his current disability stems from a 
civilian employment accident he experienced in July 1974, 
nearly 7 years following discharge from active service.  And 
the Board notes that, while evidence submitted shows that 
several physicians have treated and diagnosed the veteran 
with a back disorder, none of the accompanying treatment 
records or physician's reports suggests any causal 
relationship between his back disorder and his military 
service.  




As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic back 
disability is denied.  



                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


